        Case 5:19-cv-01044-FB-HJB Document 13 Filed 09/24/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

RODERICK S. REUTER,

Plaintiff,                                            Case No. 5:19-cv-01044-FB

v.                                                    Honorable Judge Fred Biery

EQUIFAX INFORMATION SERVICES, LLC,
CIITIFINANCIAL SERVICING, LLC,
GENERAL MOTORS FINANCIAL COMPANY,
INC. and CASHCALL, INC.,

Defendants.

              NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        NOW COMES the Plaintiff, RODERICK S. REUTER (“Plaintiff”), by and through his

attorneys, Sulaiman Law Group, Ltd., and, in support of his Notice of Voluntary Dismissal

without Prejudice, states as follows:

        Plaintiff, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), hereby dismisses his

claims against the Defendant, CASHCALL, INC., only, without prejudice. Each party shall bear

its own costs and attorney fees.

Dated: September 24, 2019

                                                             Respectfully Submitted,

                                                             /s/ Nathan C. Volheim
                                                             Nathan C. Volheim
                                                             Counsel for Plaintiff
                                                             Sulaiman Law Group, Ltd.
                                                             2500 S. Highland Avenue, Suite 200
                                                             Lombard, Illinois 60148
                                                             Phone (630) 568-3056
                                                             Fax: (630)575-8188
                                                             nvolheim@sulaimanlaw.com
        Case 5:19-cv-01044-FB-HJB Document 13 Filed 09/24/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on September 24, 2019, a true and correct copy of

the above and foregoing document was filed with the Court and served on all parties requested

electronic notification.



                                                                            Nathan C. Volheim
                                                                            Nathan C. Volheim
